DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of September 21, 2021, Applicant, on December 2, 2021, amended claims 1-7 & 9 and canceled claim 8. Claims 1-7 & 9 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Response to Amendment
Applicant's amendments are sufficient to overcome some of the 35 USC 112, second paragraph, rejections of claim 1-3 and 6-9, set forth in the previous action. Therefore, these rejections are withdrawn. However, additional 35 USC 112, second paragraph, rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments are not sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are maintained below.


Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, and Applicant's amendments are sufficient to overcome some of the 35 USC 112 rejections of claim 1, 2, and 6-9, set forth in the previous action. However, Applicant’s amendments did not address the grounds for rejection of claim 3. Furthermore, new grounds for 35 USC 112 rejections of claims 2 and 9 necessitated by Applicant’s amendments are set forth below.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that Czinger clearly fails to disclose the unique combination and arrangement of features recited in Applicant's claimed invention, including the features of “an intra-logistically relevant work region that is divided into (i) production or storage regions, which are accessible without obstruction for the human beings and the machines involved in a work process via transport regions, wherein the transport regions are data-technologically reachable without gap by way of distributed radio subscribers as transmitters and receivers" and "a person who is equipped with a radio, the radio device being a distributed radio subscriber," as recited in claim 1, and similarly claim 6, because Czinger merely discloses that people can interface with the control systems 1500, 6000 via a mobile device, but the mobile devices of Czinger are not used to determine any transport region. Examiner respectfully disagrees.
	As an initial matter, contrary to Applicant’s assertions, the argued features of the claim do not require that mobile devices are to be used to determine any transport region.
	Further, Czinger does indeed disclose the argued features as follows. 
In Czinger, automated constructors traverse various regions of the manufacturing facility, e.g., as shown in FIG. 1A, an automated constructor 1020 may travel from a first robotic assembly station 1010a to a second robotic assembly station 1010b (i.e. an intra-logistically relevant work region) to perform a manufacturing process at the second robotic assembly station (i.e. production regions), and components can be transported to a storage area (i.e. storage regions), and a vehicle transport system that can transport structures, or parts of a transport structure, to multiple locations (e.g., robotic assembly stations, etc.) during an assembly process, wherein robots (e.g., mobile supply vehicles) are programmed to transport a structure or parts or manual labor, for example, from facility employees who have instructions to transport parts to multiple locations in the facility (i.e. production regions). [0089], [0140]-[0141]. Thus, by disclosing a manufacturing facility with storage and assembly areas between which parts or structures are transported by vehicles Czinger discloses “an intra-logistically relevant work region that is divided into (i) production or storage regions,” as claimed.
 [0072], [0101], [0174], [0178]. Therefore, by developing future travel paths, avoiding collisions, such as human-to-robot collisions, and putting in place safeguards to prevent damage to equipment and avoid injury where humans may be interspersed among the robots for the manufacturing facility with storage and assemble areas, the production or storage regions “are accessible without obstruction for the human beings and the machines involved in a work process via transport regions,” as required by the claims.
In addition, Czinger discloses the automated constructor, which as discussed above travels between assembly the station and storage area within the manufacturing facility, uses sensors to gather a variety of types of data in the manufacturing facility and then sends this data to a central control facility via a wireless connection. [0085]. Further, networks 1515, 6010 are configured to connect and/or provide communication between various components one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user device 6030a, 6030b, and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio. Since Czinger discloses providing communications to the automated constructors, supply vehicles, robots, users of user devices, etc. that travel between and perform operations at the storage and assembly areas throughout the manufacturing facility (i.e. the transport regions are data-technologically reachable without gap) using network connections, including wireless networks, Bluetooth, Near Field Communication (NFC), cell, or radio (i.e. by way of radio subscribers as transmitters and receivers) Czinger discloses that “the transport regions are data-technologically reachable without gap by way of distributed radio subscribers as transmitters and receivers,” as claimed. 
Moreover, since Czinger discloses that network 1515, 6010, may be configured to connect and/or provide communication between various components, including users 6020a, 6020b, through user devices user device 6030a, 6030b, and the control system 1500, 6000, wherein the network may be implemented a person who is equipped with a radio device, the radio device being a distributed radio subscriber,” as claimed. 



Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites “[a] non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform the method as claimed in claim 6.”
Here, since claim 9 is a “non-transitory computer-readable medium,” which is a “system” defined by the structure recited in the claims, claim 9 could be infringed by a system comprising a non-transitory computer-readable medium storing instructions executed by a processor to perform a method without practicing the steps performed by claim 6. Accordingly, claim 9 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plurality of driverless transport vehicles.” This limitation lacks antecedent basis.
Claim 3 recites “the orientation of all function carriers.” This limitation lacks antecedent basis.
Claim 9 recites “[a] non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform the method as claimed in claim 6.”
Firstly, there is insufficient antecedent basis for “the method as claimed in claim 6” because this claim is written in the form an in independent claim and the method is not previously introduced in this independent claim.
Further, the claim is written in the form of an independent claim, yet the claim recites the method of a preceding independent claim, and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Czinger, et al. (US 20180339456 A1), hereinafter Czinger.
Regarding claim 1, Czinger discloses a data system for organizing workflows, in which cooperation of human beings and machines is controlled intra-logistically with protection of the human beings involved, the data system comprising ([0093]-[0097], [0152]-[0154], fig. 1B, 6): 
an intra-logistically relevant work region that is divided into (i) production or storage regions ([0087], [0089], [0171], automated constructors traverse various regions of the manufacturing facility, e.g., as shown in FIG. 1A, an automated constructor 1020 may travel from a first robotic assembly station 1010a to a second robotic assembly station 1010b to perform a manufacturing process at the second robotic assembly station, components can be transported to a storage area, and a vehicle transport system that can transport structures, or parts of a transport structure, to multiple locations (e.g., robotic assembly stations, etc.) during an assembly process, wherein robots (e.g., mobile supply vehicles) are programmed to transport a structure or parts or manual labor, for example, from facility employees who have instructions to transport parts to multiple locations in the facility, [0140], manufacturing system 5100 implementing a robotic assembly system (as in FIGS. 1A and 1B) comprising a plurality of robotic assembly stations and a plurality of robots, such as automated constructors and mobile supply vehicles, associated with each assembly station), which are accessible without obstruction for the human beings and the machines involved in a work process via transport regions ([0072], [0101], [0174], [0178], the automated constructor uses sensors and learning to recognize stationary or mobile obstacles to assist the automated constructor in developing future travel paths and avoiding collisions, such as human-to-robot collisions, where humans may be interspersed among the robots, safeguards are in place to , wherein the transport regions are data-technologically reachable without gap by way of distributed radio subscribers as transmitters and receivers ([0085], the automated constructor may sensors to gather a variety of types of data, which may be sent to a central control facility via a wireless connection, [0096], [0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user devices user device 6030a, 6030b) and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio) and (ii) an intra-logistic process manager system having superordinate control ([0097], [0100], [0145], [0155], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or from each assembly station, wherein mobile support vehicle may travel autonomously in whole or in part, such as via instructions from a control system (such as the control system 1500 in FIG. 1B or control system 6000 in FIG. 6)), 
a transport drone, a driverless transport system including a first manufacturer-specific control subsystem that handles transport tasks that arise ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more automated constructors, a conveyer belt to transport one or more transport structure parts, mobile robots, one or more mobile supply vehicles, wherein mobile support vehicle and automated constructors may travel autonomously in whole or in part, such as via preprogrammed instructions, wherein the mobile supply vehicle and automated constructors may roll, rotate, walk, slide, float, fly and/or perform a combination of the above, to travel from one location to another location), 
a person who is equipped with a radio device, the radio device being a distributed radio subscriber ([0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components, including users 6020a, 6020b, through user devices user device 6030a, 6030b, and the control system 1500, 6000, wherein the network may , and 
a robot including a second manufacturer-specific control subsystem used for performing work that arises  ([0097], [0100], [0145], [0155], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or from each assembly station, wherein mobile support vehicle may travel autonomously in whole or in part, such as via instructions from a control system (such as the control system 1500 in FIG. 1B or control system 6000 in FIG. 6)).
Regarding claim 2, Czinger discloses the data system as claimed in claim 1 (as above), wherein independent radiolocation is performed by using a position of the plurality of driverless transport vehicles from their own localization systems, wherein especially measured access points are dispensed with ([0145], [0147], the mobile support vehicle and constructors may comprise one or more sensors, e.g., cameras, geo-location device such as a GPS, etc., communicating with the control system, such that the control system may track the location of the mobile supply vehicle, [0085], data collected by sensors are sent central control facility via a wireless connection, [0096], [0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user devices user device 6030a, 6030b) and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio).
Regarding claim 3, Czinger discloses the data system as claimed in claim 1 (as above), wherein the intra-logistically relevant work region includes, distributed orientation markers and alignment markers for the orientation of all function carriers that are data-technologically reachable ([0170], each part, assembly, and/or subassembly structure may comprise one or more labels comprising an identification matrix, such as the matrices 8110a, 8110b, and 8310b to detect and identify parts, determine location, position, and/or orientation of a part, [0195], a label on a part may .
Regarding claim 4, Czinger discloses the data system as claimed in claim 1 (as above), wherein human workers are supported in their work by a robot as a tool assistant and/or a robot assistant ([0089], [0126], the manufacturing facility and assembly line may comprise a fixed working area, robotic assembly stations, the transport system may comprise robots or manual labor to transport the parts to the working area, and different processes may be performed by, for example, enabling robots to move relative to the working area, and the vehicle transport system may be a combination of conveyer belts, robots, and/or manual labor (e.g., an employee provides a tube to a mobile supply vehicle at location A, mobile transport vehicles).
Regarding claim 5, Czinger discloses the data system as claimed in claim 1 (as above), wherein a robot and/or a robot assistant in each case have a sensor for capturing 360°-views and a sensor for capturing gripping functions ([0145], [0147], the mobile support vehicle and automated constructor may comprise one or more cameras communicating with the control system, such that the control system may track the location of the mobile supply vehicle and automated constructor, [0170], each part, assembly, and/or subassembly structure may comprise one or more labels detected by one or more sensors (e.g., cameras) which may be located on the assembly line and/or on the automated constructors, [0195], wherein label on a part may provide grip point information, e.g., that, for the part, there are handles or tapped holes that are specifically designed for gripping, or flat smooth surfaces that may be compatible with suction cups).
Regarding claim 6, Czinger discloses method for establishing a data-technological system for organizing workflows, in which cooperation of human beings and machines is intra-logistically controlled with protection of the human beings involved, the method comprising ([0004]-[0007], [0043], [0045], [0212]): 
dividing an intra-logistically relevant work region into (i) production or storage regions ([0087], [0089], [0171], automated constructors traverse various regions of the manufacturing facility, e.g., as shown in FIG. 1A, an automated constructor 1020 may travel from a first robotic assembly station 1010a to a second robotic assembly station 1010b to perform a manufacturing process at the second robotic assembly station, components can be transported to a storage area, and a vehicle transport system that can transport structures, or parts of a transport structure, to multiple locations (e.g., robotic assembly stations, etc.) during an assembly process, wherein robots (e.g., mobile supply vehicles) are programmed to transport a structure or parts or manual labor, for example, from facility employees who have instructions to transport parts to multiple locations in the facility, [0140], manufacturing system 5100 implementing a robotic assembly system (as in FIGS. 1A and 1B) comprising a plurality of robotic assembly stations and a plurality of robots, such as automated constructors and mobile supply vehicles, associated with each assembly station), which are accessible without obstruction for the human beings and the machines involved in a work process via transport regions ([0072], [0101], [0174], [0178], the automated constructor uses sensors and learning to recognize stationary or mobile obstacles to assist the automated constructor in developing future travel paths and avoiding collisions, such as human-to-robot collisions, where humans may be interspersed among the robots, safeguards are in place to prevent damage to equipment and avoid injury), wherein the transport regions are data-technologically reachable without gap by way of distributed radio subscribers as transmitters and receivers ([0085], the automated constructor may sensors to gather a variety of types of data, which may be sent to a central control facility via a wireless connection, [0096], [0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520a-x, 6200, other robots, 3-D printers, supply vehicles 6300, other machines, users 6020a, 6020b, through user devices user device 6030a, 6030b) and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio) and (ii) an intra-logistic process manager system providing superordinate control ([0097], [0100], [0145], [0155], fig. 1B, 6, control systems 1500, 6000 controls various components of the , and 
tracking the location of ([0145], [0147], the mobile support vehicle and constructors may comprise one or more sensors, e.g., cameras, geo-location device such as a GPS, etc., communicating with the control system, such that the control system may track the location of the mobile supply vehicle, [0174], the sensors track the positions of the arms of the one or more automated constructors and one or more individuals (humans) present in the assembly station): a transport drone, a driverless transport system including a first manufacturer-specific control subsystem to handle transport tasks that arise ([0089], [0136], [0145], [0147], [0153], [0166], the robotic automation system comprises one or more automated constructors, a conveyer belt to transport one or more transport structure parts, mobile robots, one or more mobile supply vehicles, wherein mobile support vehicle and automated constructors may travel autonomously in whole or in part, such as via preprogrammed instructions, wherein the mobile supply vehicle and automated constructors may roll, rotate, walk, slide, float, fly and/or perform a combination of the above, to travel from one location to another location), 
a person who is equipped with a radio device, the radio device being a radio transmitter ([0157], [0185], fig. 1B, 6, network 1515, 6010,  may be configured to connect and/or provide communication between various components, including users 6020a, 6020b, through user devices user device 6030a, 6030b, and the control system 1500, 6000, wherein the network may be implemented as a wireless network, Bluetooth, Near Field Communication (NFC), implemented using cell or radio), and 
a robot including a second manufacturer-specific control subsystem used for performing work that arises  ([0097], [0100], [0145], [0155], fig. 1B, 6, control systems 1500, 6000 controls various components of the manufacturing facility by storing and/or executing software that performs to achieve control, e.g., instructions for one or more automated constructors 1520a-x to travel to or .
Regarding claim 7, this claim is substantially similar to claim 3, and is, therefore, rejected on the same basis as claim 3. While claim 7 is directed toward a method, Czinger discloses a method as claimed. [0004]-[0007], [0043], [0045], [0212].
Regarding claim 9, Czinger discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform ([0095]) the method as claimed in claim 6 (as above).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Vetter, et al. (US 20200130115 A1) disclosing systems and methods for transporting workpieces and workers to processing stations;
Kong, et al. (US 20160251101 A1) disclosing systems and methods comprising one or more machine stations including industrial robots for loading items.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623